DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2021 has been entered.
 Response to Arguments
Applicant’s arguments, filed 8/12/2021, with respect to all previous rejections have been fully considered and are persuasive.  All previous rejections have been withdrawn. 
Allowable Subject Matter
Claims 1, 2, 4-7, and 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate teach, suggest or otherwise render obvious each and every element of the claims. The closest prior art is Nony [FR1581045, of record, previously cited]. 
Independent claim 1, discloses a connecting arrangement including, inter alia, a joining gap uniformly divided by the closed induction ring into two uniform ring gaps in the insertion direction separate from one another and each uniformly filled with plastic melt. Nony 
Independent claim 7, discloses a method for welding including, inter alia, a gap size of the joining gap outside of the induction ring is set during the relative movement of the first and second plastic components. Nony discloses moving the first and second components (1 and 2) together (between Figures 7 to 8), but does not disclose setting a gap size of the joining gap outside of the closed induction ring during the movement. 
	Independent claim 11, discloses a connecting arrangement including, inter alia, the induction ring in contact with first and second joining contours, wherein the first and second joining contours are each configured as a bevel at a predefined angle of inclination. Nony discloses the ring (3) is incontact with the joining contours at flat surfaces rather than a bevel at a predetermined angle of inclination. 
	Independent claim 15, includes the previously indicated allowable subject matter of claim 4 and is therefore now allowable. 
	Claims 2, 4-6, 9-10 and 12-14 depend from an allowable base claim, incorporate the allowable subject matter though dependency and are allowable for the same reasons as the base claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
August 26, 2021